Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Deciu et al.				:	DECISION ON REQUEST FOR	
Patent No. 10,424,394				:	RECONSIDERATION OF PATENT
Issue Date: September 24, 2019		:	TERM ADJUSTMENT AND
Application No. 13/829,373			:	NOTICE OF INTENT TO ISSUE
Filing Date: March 14, 2013			:	CERTIFICATE OF CORRECTION 
Attorney Docket No. PLA-6034-CP3		:		


This is a decision on the request for reconsideration under 37 C.F.R. § 1.705 filed May 19, 2021, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by nine hundred fourteen (914) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by nine hundred fourteen (914) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of 
a certificate of correction indicating that the term of the patent is extended or adjusted by 
nine hundred fourteen (914) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction